Citation Nr: 0718058	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of bilateral heel stress fractures, and if so, 
whether service connection is warranted for the claimed 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder, and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970 and from June 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The issues of whether new and material evidence has been 
submitted sufficient to reopen the previously disallowed 
claim of service connection for a bilateral ankle disorder 
and whether service connection is warranted for residuals of 
bilateral heel stress fractures are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA properly notified the veteran of an August 1996 RO 
rating decision that denied the veteran's claim of 
entitlement to service connection for residuals of bilateral 
heel stress fractures, as well as his appellate rights; 
however, the veteran did not perfect an appeal of this August 
1996 rating decision.

2. Evidence associated with the claims file after the RO's 
last final denial in August 1996 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for residuals of bilateral heel 
stress fractures.




CONCLUSIONS OF LAW

1. The August 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
bilateral heel stress fractures is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for residuals of bilateral 
heel stress fractures, the Board notes that a lengthy 
discussion of VCAA notice is unnecessary as the Board is 
reopening this claim.  Nevertheless, an April 2004 letter 
sent to the veteran provided notice regarding the previous 
final denial, as well as what constitutes "new and material 
evidence."  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
It also provided him with notice regarding what the evidence 
must show in order to substantiate his underlying claim of 
service connection for residuals of bilateral heel stress 
fractures.  Id.  Additionally, the April 2004 letter advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim to reopen the previously 
disallowed claim for service connection of a bilateral ankle 
disorder.  Quartuccio, 16 Vet. App. at 187.  Finally, this 
letter notified the veteran of the need to submit any 
evidence in his possession that was pertinent to his claim.

The Board notes that the veteran was not provided adequate 
notice in accordance with Kent regarding what the evidence 
must show in order to reopen his underlying claim of service 
connection.  However, seeing as the Board is reopening the 
veteran's claim, it finds this error to be nonprejudicial.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the Board notes that not all relevant evidence 
identified by the veteran is of record.  However, for 
purposes of whether to reopen his previously disallowed claim 
of entitlement to service connection for residuals of 
bilateral heel fractures, the Board finds that the evidence 
is sufficient to reopen his claim.  Thus, there is no 
prejudice to the veteran at this time.  However, as discussed 
below, all outstanding records will need to be obtained prior 
to adjudication of the veteran's underlying claim.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an August 1996 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records for the periods from May 1967 to May 1970 and 
from October 1989 to January 1993 and a June 1993 VA 
examination report.

The August 1996 rating decision indicates that service 
medical records not previously of record have been obtained, 
and thus, the veteran's previously denied claim is reopened.  
However, as discussed in the rating decision, the RO denied 
the veteran's underlying claim of entitlement to service 
connection for residuals of bilateral heel stress fractures 
because he had not presented evidence of a chronic heel 
disorder shown in service.  The veteran was notified of the 
August 1996 rating decision and did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  In March 2004, the 
RO denied the veteran's request to reopen his claim because 
he had not presented any new and material evidence that 
showed that any current heel disorder was incurred in or 
aggravated by his military service, nor did he present any 
new and material evidence that any current heel disorder was 
otherwise related to service.  The veteran received notice of 
the decision and timely appealed it.  

Following the RO's denial in August 1996, additional evidence 
was associated with the claims file, including more 
statements from the veteran, Fayetteville VA Medical Center 
(MC) medical records dated March 2004 to January 2006, and 
various lay statements.  With respect to the Fayetteville 
VAMC records dated April 2004 through January 2006 and the 
lay statements, the Board observes that this evidence was 
received after the veteran's appeal had been certified to the 
Board and was not accompanied by a waiver of RO 
consideration.  Despite the absence of a waiver, the Board 
concludes that appellate review is appropriate with respect 
to the issue of whether there is new and material evidence 
sufficient to reopen the veteran's claim because the Board is 
granting the veteran's request.  Thus, in so far as the Board 
may consider the issue of whether to reopen the veteran's 
claim, there is no prejudice to the veteran if the Board 
proceeds.  However, as will be discussed in more detail 
below, in the absence of a waiver, the Board will not proceed 
with the underlying issue of entitlement to service 
connection for residuals of bilateral heel stress fractures.

Evidence submitted since the previous denial indicates that 
the veteran has been variously diagnosed with bilateral 
plantar fasciitis, osteoarthritis with bilateral calcaneal 
spurs, degenerative arthritis of the bilateral first 
metaphalangeal joints, and tarsal tunnel syndrome of the 
right foot.  Of particular note is a March 2005 Fayetteville 
VAMC podiatry record which contains a medical opinion that 
the veteran's tarsal tunnel syndrome of the right foot is 
likely related to his in-service stress fractures of the 
ankles and heels.  Also of note is an April 2004 podiatry VA 
medical record which provides a diagnosis of chronic heel 
pain, secondary to history of calcaneal stress fracture and 
most likely continuing plantar fasciitis secondary to that.

The Board finds that the additional evidence submitted by the 
veteran in support of his claims is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the April 2004 and March 2005 VA medical records 
are evidence that is material to the veteran's claim because 
they suggest that there may be a link between the veteran's 
claimed disability and an in-service injury.  Therefore, 
presuming the credibility of the evidence submitted, the 
April 2004 and March 2005 VA medical records are new and 
material evidence.  See Justus, supra.  The Board therefore 
holds that the newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of this claim, and as such, the claim for entitlement 
to service connection for residuals of bilateral heel stress 
fractures must be reopened for full review.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of bilateral 
heel stress fractures is reopened, and to this extent the 
claim is granted.


REMAND

I. Service Connection for Residuals of Bilateral Heel Stress 
Fractures

As discussed above, the veteran submitted additional VA 
medical records and various lay statements pertaining to his 
claim of entitlement to service connection for residuals of 
bilateral heel stress fractures.  This pertinent evidence was 
received after certification of the appeal to the Board, and 
hence, was not reviewed by the RO.  The Board notes that no 
waiver of initial RO consideration from the veteran or his 
accredited representative was included with this evidence.  
Applicable VA regulations require that pertinent evidence 
must be referred to the agency of original jurisdiction (AOJ) 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  Thus, 
the Board must remand this appeal so that the RO may review 
this evidence and, if the claims remain denied, include such 
evidence in a SSOC.  Id.

The veteran seeks service connection for residuals of 
bilateral heel stress fractures.  He contends that he injured 
his heels during basic training in May 1967.  A review of the 
available service medical records reveals that the veteran 
presented for complaints of pain in his lower legs in May 
1967.  X-rays were negative; however, the diagnosis provided 
was possible stress fracture.  Two days later the veteran 
presented with swollen heels and was sent to the podiatry 
clinic for evaluation.  The podiatry service medical record 
notes that the veteran had no history of trauma and that his 
heels had been painful for one week.  They were also noted as 
painful to palpation upon clinical examination.  The 
diagnosis was clinical stress fractures.  He was prescribed 
crutches for forty-eight hours.  Five days later he returned 
to podiatry at which time he was admitted for bilateral 
calcaneal stress fractures.  Service medical records show 
that he was discharged five days later and given a limited 
duty profile.  There is no further mention of any heel 
problems in service and the veteran's March 1970 separation 
examination is negative for any clinical foot/heel 
abnormalities.

Although the veteran's service medical records detail his 
evaluation and treatment prior to hospitalization, there are 
no hospital records in the veteran's claims folder.  The 
Board notes that sometimes hospital records are not 
associated with a veteran's service medical records, and 
instead remain at the treating hospital or are filed at the 
National Personnel Records Center (NPRC) under the facility.  
Yet, there is no indication that any clinical records were 
requested from NPRC or from a military medical facility.  
Seeing as these records are clearly pertinent to the 
veteran's claim on appeal, the Board concludes that 
appropriate efforts should be made to obtain any clinical 
hospital records for May and June 1967 while this appeal is 
on remand.  The veteran's service medical records indicate 
that he was treated for his initial complaints at General 
Leonard Wood Army Hospital.  Thus, it stands to reason that 
he was admitted to this particular hospital in May/June 1967.

Finally, the Board concludes that a remand is necessary for 
the purpose of ascertaining a VA examination and etiological 
opinion regarding any current heel disorder, including 
bilateral plantar fasciitis, osteoarthritis with bilateral 
calcaneal spurs, degenerative arthritis of the bilateral 
first metaphalangeal joints, and tarsal tunnel syndrome of 
the right foot.  As mentioned in the above decision, the 
record contains two VA medical records which indicate that 
that the veteran's bilateral plantar fasciitis and right 
foot/heel tarsal tunnel syndrome are likely related to his 
in-service calcaneal stress fractures.  However, the Board 
observes that neither of these medical opinions were made 
following a review of the veteran's claims folder, including 
service medical records.  Thus, in order to assist the Board 
in deciding the veteran's claim, a VA examination and opinion 
is needed which is based on the entire evidence of record, to 
include these VA medical records and any hospital records 
obtained related to the veteran's in-service bilateral heel 
stress fractures.

II. New and Material Evidence Regarding a Bilateral Ankle 
Disorder

With regard to the veteran's request to reopen his claim of 
entitlement to service connection for a bilateral ankle 
disorder, his expression, in a March 2005 written statement, 
of his desire to appeal the bilateral ankle issue is a timely 
notice of disagreement with the June 2004 RO rating decision 
denying such request.  38 C.F.R. § 20.201 (2006).  The Court 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed, but no 
statement of the case issued, is to remand the matter to the 
AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Appropriate action, including issuance of a statement of the 
case (SOC), is now necessary with regard to this issue.  38 
C.F.R. § 19.26 (2006).  The veteran will then have the 
opportunity to file a timely substantive appeal if he wishes 
to complete an appeal as to the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
previously disallowed claim of entitlement to service 
connection for a bilateral ankle disorder.  

Also pertinent to the veteran's request to reopen, the Board 
observes that he has not been provided notice regarding the 
basis for the prior denial of benefits and what evidence and 
information was necessary to reopen his claim of service 
connection for a bilateral ankle disorder.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought).  
Specifically, he was not notified that he must submit new 
evidence which demonstrates that he has a current ankle 
disability.  In light of such circumstances, the Board finds 
that this issue must also be remanded for proper notice in 
accordance with Kent.


Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for residuals of bilateral 
ankle stress fractures.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the veteran should 
be informed that he must present new 
evidence that demonstrates a current ankle 
disability, as that was the basis for the 
prior denial.

2. Contact the veteran and ask him to 
provide any releases necessary to request 
clinical and hospitalization records from 
the General Leonard Wood Army Hospital for 
the period from May 1967 through June 
1967.  After obtaining any necessary 
releases, make appropriate attempts to 
obtain these records from both the 
identified facility and the NPRC.

3. Following completion of the above 
development, schedule the veteran for a VA 
podiatry examination in order to determine 
the existence and etiology of any current 
heel disorder to include bilateral plantar 
fasciitis, osteoarthritis with bilateral 
calcaneal spurs, degenerative arthritis of 
the bilateral first metaphalangeal joints, 
and tarsal tunnel syndrome of the right 
foot.  Any indicated tests should be 
accomplished.  The claims file must be 
made available to the examiner; the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a review of the 
claims file and an examination of the 
veteran, the examiner should indicate 
whether the veteran has any current heel 
disorder(s), including bilateral plantar 
fasciitis, osteoarthritis with bilateral 
calcaneal spurs, degenerative arthritis of 
the bilateral first metaphalangeal joints, 
and tarsal tunnel syndrome of the right 
foot, providing a diagnosis for each 
identified disability.  He or she should 
also provide an opinion as to whether any 
current heel disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to the veteran's 
military service, including his May 1967 
bilateral heel/calcaneal stress fractures.  
A detailed rationale should be provided 
for all opinions given and the factors 
upon which the medical opinion is based 
must be set forth in the report.  If it 
cannot be determined whether any current 
heel disorder is caused by military 
service, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4. Issue a statement of the case with 
respect to the issue of whether the veteran 
has presented new and material evidence 
sufficient to reopen his previously 
disallowed claim of entitlement to service 
connection for a bilateral ankle disorder.  
All appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

5. After completion of the above, review 
the expanded record, including the 
evidence submitted since the issuance of 
the February 2005 SOC, and readjudicate 
the issue of entitlement to service 
connection for residuals of bilateral heel 
stress fractures.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate SSOC and be 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


